DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 7, 10, and 12-17 are pending.
Claims 2-6, 8, 9, and 11 were cancelled.

The Affidavit under 37 CFR 1.130(b) filed on 6/3/2022 is sufficient to overcome the rejection of claims 1, 7, 10, and 12-17 based on Berko/Cheer. The Affidavit provides evidence through Exhibit 6 that Amazon managed orders listing of Exhibit 5 was on-sale and available on the internet before July 31, 2017 and sold via Amazon, with a sale recorded on July 21, 2017 .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the plurality of attachment members must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto Jr. (US 20170164754 A1), herein referred to as Alletto, in view of Leach (US 8448275 B1), herein referred to as Leach.
Regarding claim 10, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central support pillow (back section 12), at least two arm support members (first arm 26 and second arm 28), and a neck support member (headrest 52), the central support pillow comprising a front surface (front surface 14), a rear surface (back surface 16), a top surface (top surface 18), and a bottom surface (bottom surface 20); the front surface of the central support pillow being configured to contact a back of the user and conform to the back of the user (see paragraph [0030], pillow can be sized and dimensioned for use as a backrest pillow); the two arm support members extending outward from the front surface of the central support pillow and the at least two arm support members are positioned proximal to the bottom surface of the central support pillow to support arms of the user (see FIG. 10, arms extend outwardly from the front surface of the central support pillow and further extending from the bottom surface of the central support pillow); and Alletto does not explicitly disclose the neck support member having a cylindrical portion and opposing end portions and a plurality of attachment members, each of the attachment members having one end attached to the cylindrical portion of the neck support member and another end detachably attached to the top surface of the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members relative to a top surface of the central supporting pillow to ergonomically support a neck of the user. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions.
Regarding claim 12, Alletto (in view of Leach) teaches an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (Alletto, see paragraph [0005] and [0031], the surfaces of the pillow can be made of a first material and a second material where each can be made from the same or different type of material including polyester fabric).
Regarding claim 13, Alletto (in view of Leach) teaches an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (Alletto, see paragraph [0035] and [0046], inner cavity of the pillow including support arms comprises fill material that is memory foam and the head rest comprises a fill material that is the same as the pillow).
Regarding claim 14, Alletto (in view of Leach) teaches the at least two arm support members are positioned at an angle of 90-100 degrees relative to the central support pillow (Alletto, see FIG. 6A, arms 26 and 28 are disposed perpendicular relative to the back section 12).
Claims 1, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Leach, and further in view of White (US 5115529 A), herein referred to as White.
Regarding claim 1, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first arm 26 and second arm 28) extending from the central supporting pillow, and an adjustable neck support member (headrest 52), a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members (see paragraph [0044], headrest 52 can be attached to the front panel 14 or top surface 18 or both suggesting adjustability, furthermore fasteners such as snaps, buttons, or hook and loop fasteners are envisioned). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions. Alletto does not explicitly disclose the adjustable neck support member having a cylindrical portion and opposing end portions. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Alletto modified by Leach teaches each of the attachment members having one end attached to a top surface of the central supporting pillow (Alletto, see paragraph [0044], headrest 52 can be attached to the front panel 14 and/or top surface 18) and another end attached to the cylindrical portion of the adjustable neck support member to ergonomically support a back and a neck of the user (Leach is relied upon to teach a fastener attached to the cylindrical portion of the second pillow 202). Alletto further discloses a plurality of storage compartments (first pocket 38 and second pocket 40) on an exterior of the at least two arm support members (see FIGS. 4 and 5). Alletto does not explicitly disclose a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow.
Regarding claim 7, Alletto (in view of Leach, and further in view of White) teaches an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (Alletto, see paragraph [0005] and [0031], the surfaces of the pillow can be made of a first material and second material where each of the first and second materials can be the same or a different type of material including polyester fabric).
Regarding claim 15, Alletto (in view of Leach) teaches a plurality of storage compartments on the outer surfaces of the at least two arm support members (Alletto, pockets 38 and 40) but does not explicitly teach a storage compartments configured on the rear surface of the central support pillow. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow. It should be noted that the combination of Alletto modified by White teaches a plurality of compartments.
Regarding claim 16, Alletto (in view of Leach and further in view of White) teaches the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment (Alletto, see FIGS. 4 and 5, pockets are open pouches). Examiner further notes that White teaches pouch 74 may be zippered along the top edge or simply gather with a strong elastic cord, see Col. 4, lines 1-3.
Regarding claim 17, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first arm 26 and second arm 28) extending from the central supporting pillow, and an adjustable neck support member (headrest 52), and a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members (see paragraph [0044], headrest 52 can be attached to the front panel 14 or top surface 18 or both suggesting adjustability, furthermore fasteners such as snaps, buttons, or hook and loop fasteners are envisioned). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions. Alletto does not explicitly disclose the adjustable neck support member having a cylindrical portion and opposing end portions and each of the attachment members having one end attached to a top surface of the central supporting pillow and another end attached to an outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Alletto further discloses a plurality of storage compartments on an exterior of the at least two arm support members (pockets 38 and 40) but does not explicitly disclose a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow. It should be noted that the combination of Alletto modified by White teaches a plurality of compartments.
Response to Arguments
Applicant’s arguments, filed 6/3/2022, with respect to the disqualification of the Berko/Cheer reference as prior art through the submission of an Affidavit under rule 130(b) have been fully considered and are persuasive. The rejection of claims 10, 12, and 13 under 35 U.S.C. §102, and claims 1, 7, and 15-17 under 35 U.S.C. §103 have been withdrawn. However, under further consideration, rejections to claims 10 and 12-14 under 35 U.S.C. §103 were made in view of Alletto and Leach and rejections to claims 1, 7, and 15-17 were made in view of Alletto, Leach, and further in view of White.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Alletto, Leach, and White.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/11/2022